7/9/2021                                                        Reservation | RVshare.com




      Reservation Details
      Reservation #6923431                                                                                   Complete
                                    Just SHOW UP! 2021 Puma -
                                    2br/2bath KID APPROVED!
                                    2021 Palomino Puma 32BHQS
                                    VIN:
                                    Myakka City, FL

      Pick up                                                                                                Drop o




                                                                                                                     ff
      Fri, Oct 30, 2020                                                                             Sun, Nov 01, 2020
      4:00 PM                                                                                                4:00 PM

      Pick up location



                  Owner (1333140)
                  Je & Candice M
                     ff
                  Renter (467940)
                  Tal Becker                                                                           Verified Renter



      Rental price
      Total                                                                                                   $522.50

      Paid in Full                                                                                              $446.90
      Standard RVshare Rental Insurance                                                                          $75.60
      Refundable security deposit - Due 10/28/2020                                                              $500.00


      Miles & generator usage

      Cancellation policy: Standard
      Owner Rules

              No pets allowed
              No smoking allowed

      Tal Becker agreed to RVshare Terms of Service and RV Rental & Optional Insurance Terms on 10/13/2020


                                                      Date printed 07/09/2021




                  Case 3:21-cv-00401 Document 23-6 Filed 07/12/21 Page 1 of 8 PageID #: 184
https://rvshare.com/dashboard/reservations/34839687                                                                       1/8
RV Rental Agreement & Optional Insurance Terms
Last updated: August 18, 2020

Please read this RV Rental Agreement & Optional Insurance Terms (along with the RVshare.com Terms
of Service, the "Terms”) carefully before consummating the rental of the RV. Any terms not herein
defined shall have the meaning given to them in the RVshare.com Terms of Service.

If you accept or agree to these Terms on behalf of a company or other legal entity, you represent and
warrant that you have the authority to bind that company or other legal entity to these Terms and, in
such event, “ you” and “your” will refer and apply to that company or other legal entity. Rental services
are limited to those persons who are twenty-five (25) years of age and older in accordance with state
and federal laws. By renting the RV, you warrant you are the requisite minimum age, and that you have
the right, authority, and capacity to agree to and abide by these Terms.

1. Additional Definitions.

“We”, “our” or “us” means the RV Owner.

“Authorized Driver” means the Renter and each driver listed on the Departure Form who is permitted to
drive the RV. Each Authorized Driver must have a valid driver’s license and be at least twenty-five (25)
years of age.

“Charges” means the fees and charges that are incurred under these Terms.

“Rental Period” means the period between the time you take possession of the RV until the RV is either
returned to or recovered by us and checked in by us.

2. Insurance Policy Terms (only applicable if purchasing insurance through the RVshare platform).

As a condition to the rental of the RV, the Owner (not the Company) has elected to attach an insurance
policy to the rental of the RV underwritten by National General Insurance Group of Companies
(“National General”) and to use this RV Rental Agreement & Insurance Terms to serve as the contract
between you, the Owner and National General. Company is not and does not hold itself out to be a
party to any rental agreement between you and the Owner. In addition, Company is not an RV
broker, agent or insurer. Accordingly, Owners and Renters are acting on their own behalf and at their
own risk. By renting the RV, you agree to all the Terms contained herein including the terms associated
with The Policy. If you do not agree to these Terms, your only recourse is to not rent the RV.

If you choose to purchase RV Rental Insurance offered through (Named Insured), underwritten by one of
the National General Insurance Group of Companies, referred to throughout as “The Policy” you will be


        Case 3:21-cv-00401 Document 23-6 Filed 07/12/21 Page 2 of 8 PageID #: 185
                                                                                                            2/8
added as additional insured to the (Named Insured) Master Fleet Rental Insurance Policy, which is an
excess and surplus lines policy issued in the state of (Policy State).

The Policy covers accidents or occurrences while the Renter or an Authorized Driver is operating the
vehicle listed on The Policy, for the coverage provided by The Policy and for which you have paid a
premium. In addition, The Policy covers accidents or occurrences while the vehicle listed on The Policy
is occupied but not under operation, for the coverage provided by The Policy and for which you have
paid a premium. Coverage will include: for units 15 years old or newer Comprehensive and Collision
with a (Policy Deductible) deductible per occurrence and for motorized units only bodily injury and
property damage liability, (Policy Liability Limit), on an excess basis. This is the Underlying Liability
coverage offered through The Policy.

If The Policy is cancelled at your request prior to taking possession of the RV rental, there will be no
minimum earned premium retained by the insurer for this insurance. However, if this insurance is
cancelled at your request after taking possession of the RV rental, the premium will be fully earned and
retained by the insurer.

The Policy does not offer nor cover You, or anyone using the RV, for Uninsured, Underinsured or
Uninsured/Underinsured Motorists Bodily Injury or Property Damage, Medical Payments Coverage or
Personal Injury Protection or any other coverage not noted above. The named insured has rejected all
coverage other than the coverage defined and offered for purchase herein and as a purchaser of
coverage under The Policy you expressly agree to the selection and rejections made by the named
insured under The Policy. However, The Policy may comply with individual state specific requirements.
If an accident, to which The Policy applies, occurs in any state or province other than the one in which
The Policy is written, we will interpret The Policy coverage for the Accident or occurrence as follows:

If the state or province has a financial responsibility, compulsory insurance or similar law requiring a
driver using a recreational vehicle in that state or province to maintain insurance with limits of liability
for bodily injury or property damage higher than the limits The Policy provides, then the limits of
liability under The Policy that will apply to that accident will be the higher Minimum Liability Coverage
limits required by the law in that state or province or the applicable limits of liability provided for that
insured under The Policy.

The Policy’s coverage territory is the United States and Canada. There is no coverage for accidents
occurring in Mexico.

By purchasing this insurance, you expressly agree that you understand and agree that coverages are
limited as set forth above and that the intent of The Policy provided by National General Insurance
Company that you selected to purchase coverage under is to provide Liability coverage to third parties
who may be injured by your operation of the RV and to provide Comprehensive and Collision coverage
for the RV you have rented.

        Case 3:21-cv-00401 Document 23-6 Filed 07/12/21 Page 3 of 8 PageID #: 186
                                                                                                               3/8
Your risk is not protected by the state insurance insolvency fund, and the insurer or the risk retention
group from which your purchasing group obtained its insurance may not be subject to all of the
insurance laws and rules of this state.

3. Your Representations, Rental, Indemnity, and Warranties.

If you are towing an RV, you represent and warrant that (i) the towing RV that you use during the
Rental Period has the capacity to tow the RV; (ii) any load will be properly loaded and placed for safe
operation of the RV; (iii) and you will ensure that when towing the RV, it is properly secured and
connected to the towing RV and you will use safety chains, cables, locking devices and other similar
devices meeting the requirements of applicable law.

We may repossess the RV at your expense without notice to you if the RV is abandoned or used in
violation of law or these Terms. You agree to indemnify us and the Company, defend us and the
Company, and hold us and the Company harmless from all claims, liability, costs and attorneys’ fees we
incur resulting from, or arising out of this rental, your use of the RV, our repossession of it, or any unsafe
fueling practices performed by you. We make no warranties, express, implied or apparent, regarding
the RV or Optional Equipment, no warranty of merchantability and no warranty that the RV or
Optional Equipment is fit for a particular purpose.

4. Condition and Return of RV.

You must return the RV to the place of pick up or other location that we specify, on the date and time
due and in the same condition that you received it except for ordinary wear. You must empty waste
tanks. If you wish to extend the Rental Period, you must do so by booking a rental extension through the
RVshare.com platform. If the RV is returned after the date and time due, you remain responsible for the
loss of and any damage to the RV until we inspect it, and Charges may continue to accrue. Service to the
RV or replacement of parts or accessories during the Rental Period must have our prior written
approval. You must check and maintain all fluid levels and return the RV with at least the same amount
of fuel as when received.

5. Responsibility for Damage or Loss; Reporting to Police.

You are responsible for all damage to, loss or theft of the RV, including damage caused by weather, acts
of god or terrain conditions. Your responsibility will include: (a) all physical damage to the RV measured
as follows: (i) if we determine that the RV is a total loss, the actual cash value of the RV, less salvage; (ii)
if we determine that the RV is repairable, the reasonable estimated retail value or actual cost of repair;
(b) towing, storage, and impound charges and other reasonable incidental and consequential damages;
and (c) all costs associated with our enforcement of these Terms or collection of Charges, including
attorneys’ fees, collection fees, and costs whether or not litigation is commenced. You must report all
accidents or incidents of theft and vandalism to us and the police as soon as you discover them. We

        Case 3:21-cv-00401 Document 23-6 Filed 07/12/21 Page 4 of 8 PageID #: 187
                                                                                                                   4/8
agree to properly maintain the RV; damage as a result of our lack of proper maintenance, or from
mechanical or electrical failure which is not a result of your negligence or improper use, is our
responsibility. The Company will include an administrative fee on Charges for which you will be
responsible.

6. Prohibited Uses.

The following acts or uses of the RV are prohibited and constitute material breaches of these Terms:

(a) Towing or pushing anything using the RV: (i) by anyone who is not an Authorized Driver, or by
anyone whose driver’s license is suspended in any jurisdiction; (ii) by anyone under the influence of
drugs or alcohol; (iii) by anyone who obtained the RV or extended the Rental Period by giving us false,
fraudulent or misleading information; (iv) in furtherance of an illegal purpose or under circumstance
that would constitute a violation of law other than a minor traffic citation; (v) for business use purposes;
(vi) to carry dangerous or hazardous items or illegal materiel; (vii) outside the United States or Canada;
(viii) when loaded beyond the manufacturer’s suggested tow rating for the RV; (ix) when driven through
or under an underpass or other structure without sufficient overhead or side clearance; (x) when it is
reasonable to expect you to know that further operation would damage the RV; (xi) in a manner that
causes damage to the RV due to inadequately secured cargo; (xii) when your RV has insufficient towing
capacity as determined by the manufacturer of your RV; or (xiii) by anyone who is sending or receiving
an electronic message, including text (SMS) messages or emails, while operating the towing RV;

(b) Failing to properly load materials and distribute the weight of those materials to allow safe
operation of the RV;

(c) Failing to properly secure the RV to the towing RV if applicable;

(d) Failing to summon the police to an accident involving the RV;

(e) Damaging the RV by your intentional, wanton, willful or reckless conduct;

(f) Transporting an animal (other than a service animal) in the RV without our written consent;

(g) Sitting, standing or lying on the roof or exterior of the RV;

(h) Transporting passengers in or on the RV while the RV is being towed;

(i) Placing signs or lettering on the outside of the RV;

(j) Placing loudspeakers or other sound equipment on the exterior of the RV;

(k) Failing to use the RV in compliance with all instructions and warnings provided by us;

(l) Using fuel with an octane rating higher than 87 if the RV is equipped with an outside fuel station; and
        Case 3:21-cv-00401 Document 23-6 Filed 07/12/21 Page 5 of 8 PageID #: 188
                                                                                                               5/8
(m) Smoking in the RV without our written consent.

7. Optional Equipment.

We may offer certain “Optional Equipment”, which may include navigational systems, kitchen or linen
packages, and child safety seats, upon request and subject to availability for your use during the rental
at an additional charge. All Optional Equipment is rented AS IS and must be returned to us at the end
of the rental in the same condition as when rented. If you rent a child safety seat, you must inspect
and install the child seat into the RV yourself. If you rent a GPS device, you should review the
operational instructions before leaving the rental location.

8. Charges and Costs; Reserve.

You permit us to use the RVshare platform as a payment agent to reserve against your credit/debit
card (the “Payment Reserve”). We may use the Payment Reserve to pay all Charges. We will
authorize the release of any excess Payment Reserve after the completion of your rental. Your
debit/credit card issuer’s rules will apply to your account being credited for the excess, which may
not be immediately released by the card issuer.

You agree to pay us through the RVshare platform, at or before conclusion of this rental or on demand,
all Charges, including: (a) base rental rate for the Rental Period, which may include a security deposit;
(b) optional products and services you purchased; (c) taxes and surcharges; (d) all expenses we incur in
locating and recovering the RV if you fail to return it or if we elect to repossess the RV under these
Terms; (e) all costs, including pre- and post-judgment attorney fees, we incur collecting payment from
you or otherwise enforcing our rights under these Terms; (f) a reasonable cleaning fee if the RV is
returned substantially less clean than when rented; (g) a reasonable late fee if you do not return the RV
on the date and time due, and you may be charged the standard rates for each day (or partial day) after
the date due, which may be substantially higher than the rates for the initially-agreed-upon Rental
Period if a special or promotional rate applied to the initially-agreed-upon Rental Period; (h) if you do
not return the RV to the place of pick up or other location that we specify, a reasonable abandonment
fee, plus no more than $1/mile for every mile between the place of pick up and the place where the RV
is returned, repossessed, or abandoned; (i) replacement cost of lost or damaged parts and supplies
used in Optional Equipment; (j) a reasonable dumping fee if the RV’s waste tanks have not been drained
(valves open, caps off) prior to return of the RV; (k) a reasonable refueling fee plus the cost of fuel if you
fail to refill the fuel tank; and (l) replacement cost, or the cost of repairs, for any damage sustained to
the RV as previously specified in these Terms. Time, mileage and other Charges are nonrefundable if the
RV is returned earlier than the date due. Any Payment Reserve paid by you may be used to pay for any
Charges incurred under these Terms.

You and we acknowledge that Departure and Return Forms provided by the Company must be
submitted to the Company for review in order for any reimbursement requests made against the

        Case 3:21-cv-00401 Document 23-6 Filed 07/12/21 Page 6 of 8 PageID #: 189
                                                                                                                 6/8
security deposit or Reserve Payment for damages sustained during the Rental Period to be considered.
All Charges and the Departure and Return Forms are subject to final review by the Company. If errors
are discovered after the close of this transaction, you authorize us and RVshare to correct the Charges
with your payment card issuer.

9. Your Property.

You release us, our agents, and employees from all claims for loss of, or damage to, your personal
property or that of any other person, that we received, handled or stored, or that was left or carried in
or on the RV or in any service RV or at the place of pick up, whether or not the loss or damage was
caused by our negligence or was otherwise our responsibility.

10. Responsibility for Traffic Violations, and Other Charges.

You are responsible for paying the applicable authorities directly for all parking citations, photo
enforcement fees, fines for toll evasion, and other fines, fees, and penalties (each a “Violation”)
assessed against you, us or the RV during the Rental Period. If we are notified by the authorities that we
may be responsible for payment of a Violation, you authorize us to release your rental and payment
card information to a processing firm (a “Processor’’) for processing and billing purposes. If we or the
Processor pay a toll or Violation on your behalf, you authorize us, RVshare, or the Processor to charge all
such payments, service fees and administrative fees to the payment card you used in connection with
this rental.

11. Our Responsibility to You if the RV becomes Inoperable.

If the RV becomes inoperable for more than 24 hours, our liability to you is limited to the daily rental
rate times the number of days the RV is inoperable. We are not responsible for the loss of vacation,
personal or business time, or any incidental expenses incurred by you as a result of breakdown or any
problem(s) with the RV.

12. Personal Information; Telematics Devices; Consent to Communications.

You agree that we may disclose personally identifiable information about you to applicable law
enforcement agencies or to other third parties in connection with our enforcement of our rights under
these Terms and other legitimate business functions. The RV may be equipped with global positioning
satellite (“GPS”) technology or another telematics system and/or an event data recorder, and
privacy is not guaranteed. You agree to inform all drivers and passengers of the RV of the terms of this
section, and that you have authorized release of information collected by GPS or other telematics
system. You agree that to service or otherwise administer your account or to recover amounts you may
owe, that we, the Company, or an assignee or collection agency of our choosing (“Collector”), may
contact you by calling or sending text messages or emails to any email address or telephone number
you provide us, including wireless telephone numbers, which could result in additional charges to you.
        Case 3:21-cv-00401 Document 23-6 Filed 07/12/21 Page 7 of 8 PageID #: 190
                                                                                                              7/8
You represent that you are either the owner or the primary user of the number(s) or email address that
you have provided and that the contact information provided is accurate and easily accessible to you.
You also agree to update us promptly if that the number(s) or email address changes so that we do not
try to contact a number or email address that is no longer owned or used by you. We, the Company, our
assignee, or a Collector may also contact you by sending text messages or e-mails, using any number or
e-mail address you provide to us. Methods of contact may include using pre-recorded/artificial voice
messages and/or use of an automatic dialing device, as applicable. You may revoke your consent at any
time by contacting us.

13. Miscellaneous.

These Terms constitutes the entire Terms between you and us. All prior representations and Terms
between you and us regarding this rental are void. A waiver by us of any breach of these Terms is not a
waiver of any additional breach or waiver of the performance of your obligations under these Terms.
Our acceptance of payment from you or our failure, refusal or neglect to exercise any of our rights under
these Terms does not constitute a waiver of any other provision of these Terms.

Unless prohibited by law, you release us from any liability for consequential, special or punitive
damages in connection with this rental or the reservation of a RV. If any provision of these Terms is
deemed void or unenforceable, the remaining provisions are valid and enforceable. These Terms will be
governed by the substantive law of the jurisdiction where the rental commences, without giving effect
to the choice of law rules thereof, and you irrevocably and unconditionally consent and submit to the
nonexclusive jurisdiction of the courts located in that jurisdiction.




        Case 3:21-cv-00401 Document 23-6 Filed 07/12/21 Page 8 of 8 PageID #: 191
                                                                                                            8/8
